      Case: 1:20-cv-00168-SA-JMV Doc #: 12 Filed: 03/31/21 1 of 1 PageID #: 69




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION


JAMES CURRY, JR.                                                                     PLAINTIFF

VS.                                                  CIVIL ACTION NO.: 1:20CV168-SA-JMV

NORTH MS MEDICAL CENTER                                                           DEFENDANT


                ORDER ADOPTING REPORT AND RECOMMENDATIONS

       Upon consideration of the record of this case, the Court finds that the Report and

Recommendations (“R&R”) of the United States Magistrate Judge dated March 2, 2021, was on

that date duly filed; the pro se Plaintiff was duly notified; more than fourteen days have elapsed

since notice of said R&R; and no objection thereto has been filed or served by any party. The

Court is of the opinion that the R&R should be approved and adopted as the opinion of the Court.


       It is, therefore, ORDERED:


       1. That the R&R of the United States Magistrate Judge dated March 2, 2021, is, hereby,

approved and adopted as the opinion of the Court.
       2. That Plaintiff’s request to amend his complaint is DENIED as futile, and the

complaint is DISMISSED without prejudice for lack of subject-matter jurisdiction.

       3. That the Clerk is directed to CLOSE this case.


        This, the 31st day of March, 2021.



                                                    /s/ Sharion Aycock
                                                          UNITED STATES DISTRICT JUDGE
